Title: From George Washington to Edmund Randolph, 23 August 1794
From: Washington, George
To: Randolph, Edmund


               
                  Sir,
                  Saturday night 8 o’ClockGermantown [Pa.] 23d Augt ’94
               
               I return herewith the Letters which you sent to me by Express. As soon as you have read that from Mr Bradford to me, you will send it tonight to The Secretary of the Treasury, together with the letter to yourself, for his perusal.  I shall be in the City tomorrow morning before 8 o’Clock, at which hour I shall expect to see you; & I request you to notify the Secretary of the Treasy thereof, that he may also attend.
               
                  Go. W.
               
            